Citation Nr: 0917399	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for impotence, also claimed 
as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in part, denied service connection for 
impotence.  In August 2006, the Veteran testified at a travel 
board hearing held at the RO.

An August 2007 Board decision denied service connection for 
impotence, also claimed as secondary to service-connected 
diabetes mellitus.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in a September 2008 Order, the 
Court vacated the Board's August 2007 decision and remanded 
the claim to the Board for readjudication in accordance with 
the Joint Motion.

In a July 2008 brief, the Veteran raised a claim of 
entitlement to an increased rating for his service-connected 
diabetes mellitus.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has not received any notice that fully informs him as 
to the information or evidence needed to establish a 
disability rating and effective date for the claim on appeal 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the questions at issue.

Second, the Board notes that the most recent VA medical 
records are dated in September 2007.  To aid in adjudication, 
any subsequent VA medical records should be obtained.
Finally, the Veteran claims that he has impotence that is 
related to his service-connected diabetes mellitus.  In 
November 2004, the Veteran presented for a VA diabetes 
mellitus examination with complaints of impotence and 
difficulty sustaining an erection.  Upon examination, the 
examiner opined that his diabetes mellitus appeared to be in 
good control and that given the duration and severity of the 
diabetes and lack of other apparent complications, it was 
less likely than not that his impotence was a result of his 
diabetes.  However, subsequent VA treatment records reflect 
additional complaints of and treatment for erectile 
dysfunction.  In addition, a September 2007 VA treatment 
record indicates that the Veteran was informed about multiple 
factors that can impact the ability to achieve an erection 
and that causation could not be determined.  He was further 
informed that erectile dysfunction is commonly seen in 
diabetes and is considered a major factor in the development 
of erectile dysfunction.  The Board finds that an new VA 
examination is needed because there are subsequent VA 
treatment records that were not considered at the time of the 
previous examination, and that an additional examination and 
opinion addressing the question of the etiology of the 
Veteran's current erectile dysfunction, is necessary in order 
to fairly decide the merits of the Veteran's claim.  In this 
regard, the examiner on remand should specifically reconcile 
the opinion with the November 2004 and September 2007 VA 
opinions and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the Veteran's VA medical 
records dated since September 2007.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current erectile 
dysfunction, including impotence.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with the November 
2004 and September 2007 VA opinions.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinions:

	(a)  Diagnose any current erectile 
dysfunction, 
    including impotence.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any erectile 
dysfunction, including impotence, was 
incurred in or aggravated by the 
Veteran's service?

(c)  Is it as likely as not (50 percent 
probability or more) that any erectile 
dysfunction, including impotence, is 
proximately due to or the result of the 
Veteran's service-connected diabetes 
mellitus?

4.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

